United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-3634
                                   ___________

Tandy M. Bratton, Jr.,               *
                                     *
            Appellant,               *
                                     *
      v.                             * Appeal from the United States
                                     * District Court for the
Jo Anne B. Barnhart, Commissioner,   * Eastern District of Arkansas.
Social Security Administration,      *
                                     *      [UNPUBLISHED]
            Appellee.                *
                                ___________

                             Submitted: February 21, 2006
                                Filed: February 24, 2006
                                 ___________

Before RILEY, MAGILL, and GRUENDER, Circuit Judges.
                            ___________

PER CURIAM.

       Tandy Bratton appeals the district court’s1 decision upholding the
Commissioner’s denial of his application for disability insurance benefits and
supplemental security income after a hearing before an administrative law judge, and
after the Appeals Council denied review. Having reviewed the record, we find the



      1
       The Honorable Jerry W. Cavaneau, United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
Commissioner’s final decision is supported by substantial evidence on the record as
a whole. See Harris v. Barnhart, 356 F.3d 926, 928 (8th Cir. 2004).

      Accordingly, the judgment is affirmed. See 8th Cir. R. 47B.
                      ______________________________




                                        -2-